*220Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Linda K. Huggins appeals the district court’s orders accepting in part the recommendations of the magistrate judge and granting in part the Appellees’ motion to dismiss, granting the motion for summary judgment and dismissing Huggins’ employment discrimination complaint brought under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e-2000e-17 (2012). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Huggins v. North Carolina Dep’t of Admin., No. 5:10-cv-00414-FL-1 (E.D.N.C. Sept. 2, 2011; Sept. 13, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.